Citation Nr: 1421190	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  11-10 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel




INTRODUCTION

The Veteran served on active duty from March 1941 to November 1944.  He died in June 1999.  The Appellant is the Veteran's surviving spouse.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2009 decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  

An apparent claim for death benefits has been raised by the record in an April 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it.  38 C.F.R. § 19.9(b) (2013).   Additionally, the record shows that the Appellant has submitted a request for burial space in June 2010 for the Veteran's cremated remains at the Jacksonville National Cemetery.  These issues are being referred to the AOJ for appropriate action. 


FINDINGS OF FACT

1. The Veteran died in June 1999.  

2.  The Appellant paid for the Veteran's funeral/cremation expenses. 

3.  A claim for nonservice-connected burial benefits was received in July 2009, more than two years after the Veteran's death. 

4.  The Veteran did not die while properly hospitalized by the VA or while at another facility at VA expense for the purpose of examination, treatment, or care, and he is not buried in a national cemetery.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial benefits have not been met.  38 U.S.C.A. §§ 2302 -2308 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1600 (b) and (c), 3.1601 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  With regard to the current appeal for nonservice-connected burial benefits, the facts of the case are not in dispute, and the Board finds that VCAA notice is not required because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821   (2002); see also 38 C.F.R. 
§ 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

Law and Analysis for VA Burial Benefits

A burial allowance is payable under certain circumstances to cover some of a deceased Veteran's burial, funeral, and transportation expenses.  38 U.S.C.A. 
§§ 2302, 2303; 38 C.F.R. § 3.1600.  If a veteran dies as a result of a service-connected disability or disabilities, a burial allowance may be paid.  38 C.F.R. 
§ 3.1600(a).  A burial allowance may be paid if a veteran dies from non-service connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care. 38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605. 

If a veteran's death is not service-connected, a sum not exceeding $300 may be paid to cover the burial and funeral expenses of the deceased veteran and the expense of preparing the body and transporting it to the place of burial if one of the following conditions is met: (1) the veteran was in receipt of VA pension or compensation (or but for the receipt of military retired pay the veteran would have been in receipt of compensation) at the time of death; (2) the veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met; or (3) the veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and the body is unclaimed and there are insufficient resources in the veteran's estate to cover burial and funeral expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b). 

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. 
§ 2304; 38 C.F.R. § 3.1601(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f).  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. 
§ 3.1601(a).  

The Appellant contends that payment of the Veteran's burial benefits is warranted, and that there is no time limit on a Veteran's burial.  In a June 2009 application for burial benefits the Appellant indicated that she was not claiming that the Veteran's cause of death was due to service, and in the September 2009 decision on appeal, the RO denied the Appellant's claim for "nonservice-connected" burial allowance.  The record does not otherwise show that the Veteran was service-connected for any disabilities during his lifetime.  Thus, the Board finds that the present appeal is one for nonservice-connected burial benefits.  

The Board recognizes that the Appellant, more recently, raised a claim for "death benefits" in an April 2011 substantive appeal, indicating that the Veteran was 50 percent disabled at the time of his death.  A claim for death benefits has been referred to the RO.  In this case, the Board is limiting its analysis to the present appeal for nonservice-connected burial benefits, 38 C.F.R. §§ 3.1600(b) and (c) and 3.1601, and the Board finds that adjudication of the current appeal would not preclude the Appellant from receiving service-connected burial benefits under 
38 C.F.R. § 3.1600(a).  Moreover, because the Board is denying entitlement to nonservice-connected burial benefits as a matter of law, adjudication of a claim for death benefits would not impact the outcome of this case.  Accordingly, the Board finds that the appeal for nonservice-connected burial benefits is not inextricably intertwined with the more recently submitted claim for death benefits.  Cf. Harris v. Derwinski, 1 Vet. App. 180 (1991).  

A certificate of death shows that the Veteran died in his home in June 1999.  A statement from Dewhirst and Conte Funeral Home shows that the Veteran was cremated, and in a June 2010 statement, the Appellant indicated that his remains were in her custody.  Funeral Home records show that the Appellant paid for the cost of funeral services for the Veteran, which totaled $2084.00.   

The record shows that a claim for nonservice-connected burial benefits was initially received in July 2009, more than two years after the Veteran's June 1999 death.  VA regulations provide that an application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  While the two-year time limit does not apply to claims for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery, the record shows that the Veteran did not die while hospitalized by the VA or while at another facility at VA expense for the purpose of examination, treatment, or care, and he is not buried in a national cemetery.  Instead, the Veteran's death certificate shows that he died at in home and in a June 2010 statement, the Appellant indicated that his cremated remains are in her custody. 

The Board finds that because the Appellant's application for nonservice-connected burial benefits was not filed within two years after the cremation of the Veteran's body, as a matter of law, the appeal must be denied.  See 38 U.S.C.A. § 2304; 
38 C.F.R. § 3.1601(a).  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to nonservice-connected burial benefits is denied. 



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


